           Case 1:21-cv-00421-AWI-SAB Document 20 Filed 08/16/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM J. GRADFORD,                               Case No. 1:21-cv-00421-AWI-SAB

12                 Plaintiff,                           ORDER GRANTING ADDITIONAL
                                                        THIRTY DAYS TO RESEND SERVICE
13          v.                                          DOCUMENTS AND DIRECTING CLERK
                                                        OF THE COURT TO RE-SERVE MAY 19,
14   ANDY GRAY,                                         2021 ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND MAY 19,
15                 Defendant.                           2021 ORDER AUTHORIZING SERVICE OF
                                                        THE COMPLAINT AND FORWARDING
16                                                      SERVICE DOCUMENTS TO PLAINTIFF
                                                        FOR COMPLETION AND RETURN
17                                                      WITHIN THIRTY DAYS

18                                                      (ECF Nos. 13, 14, 17, 19)

19                                                      THIRTY DAY DEADLINE

20

21         William J. Gradford (“Plaintiff”), proceeding pro se and in forma pauperis, filed this civil

22 rights action pursuant to 42 U.S.C. § 1983. On May 19, 2021, the district judge adopted pending

23 findings and recommendations in this matter and this matter is now proceeding against

24 Defendant Andy Gray on a retaliation claim with all other claims and defendants having been

25 dismissed. (ECF No. 13.) On this same date, Plaintiff was ordered to complete and return

26 service documents within thirty days. (ECF No. 14.) On June 7, 2021, both the May 19, 2021
27 order adopting the findings and recommendations and order authorizing service of the complaint

28 and forwarding the service documents were returned by the United States Postal Service marked


                                                    1
           Case 1:21-cv-00421-AWI-SAB Document 20 Filed 08/16/21 Page 2 of 3


 1 “Undeliverable, Unable to Forward.” On July 2, 2021, Plaintiff filed an untimely and unsigned

 2 document that is entitled “Plaintiff’s Objectoin [sic] to Magistrate Judges Findings and

 3 Recommendations.” (ECF No. 15.) On July 7, 2021, noting the document indicated that

 4 Plaintiff’s mailing address was the same address from which the prior orders were returned as

 5 undeliverable, ordered the prior orders re-served and granted Plaintiff thirty days to return the

 6 service documents. (ECF No. 16.) The Court also disregarded the unsigned objections. (Id.)

 7         On July 22, 2021, Plaintiff filed a document that was entered on the docket as a motion to

 8 resend service of process. (ECF No. 17.) On July 26, 2021, the Court granted the motion, resent

 9 the May 19, 2021 orders, and extended the time for Plaintiff to return the completed service

10 documents by thirty days. (Id.) On August 12, 2021, Plaintiff filed what appears to be a

11 response to the July 26, 2021 order. (ECF No. 19.) However, the documents as submitted are

12 largely illegible, contain information and case numbers pertaining to multiple cases not before

13 the undersigned judge, and the service documents have not been properly filled out.

14         Given Plaintiff’s pro se status, the Court shall resend the May 19, 2021 orders, and

15 extend the time for Plaintiff to return the completed service documents an additional thirty (30)

16 days from the date of service of this order. However, Plaintiff is warned that this is the final

17 extension of time that the Court will allow.

18         Accordingly, IT IS HEREBY ORDERED that:

19         1.      The Clerk of the Court is DIRECTED to serve a copy of the May 19, 2021 order

20                 adopting findings and recommendations and dismissing certain claims (ECF No.

21                 13) and the May 19, 2021 order authorizing service of the complaint and

22                 forwarding service documents to Plaintiff for completion and return within thirty

23                 days (ECF No. 14) on Plaintiff;

24         2.      Plaintiff SHALL RETURN the completed service documents within thirty (30)

25                 days of the date of service of this order; and

26 / / /
27 / / /

28 / / /


                                                     2
            Case 1:21-cv-00421-AWI-SAB Document 20 Filed 08/16/21 Page 3 of 3


 1          3.      Plaintiff is advised that the failure to return the service documents in compliance

 2                  with this order will result in this action being dismissed for failure to comply and

 3                  failure to prosecute.

 4
     IT IS SO ORDERED.
 5

 6 Dated:        August 16, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     3
